


Exhibit 10.2




CERTIFICATE OF MERGER




MERGING




500 UNION CORPORATION




WITH AND INTO




RAAI LIGHTING, INC




Pursuant to Title 8, Section 251 of the Delaware General Corporation Law
(“DGCL”), the undersigned corporation hereby certifies to the following facts
relating to the merger of 500 Union Corporation, a Delaware corporation, with
and into RAAI Lighting, Inc, a Delaware corporation:




FIRST: The name of state of incorporation of each of the constituent
corporations of the merger are 500 Union Corporation, a Delaware corporation and
RAAI Lighting, Inc, a Delaware corporation.




SECOND: An Agreement and Plan of Merger between the parties to the merger has
been approved, adopted, certified, executed and acknowledged by each of the
constituent corporations in accordance with the requirements of Section 251 of
the DGCL.




THIRD: The name of the surviving corporation is RAAI Lighting, Inc




FOURTH: The Certificate of Incorporation of RAAI Lighting, Inc shall be the
Certificate of Incorporation of the surviving corporation.




FIFTH: The merger shall be effective the filing date of this Certificate of
Merger.




SIXTH: An executed copy of the Agreement and Plan of Merger is on file at the
place of business of the surviving corporation, the address of which is 500
Union Street, Suite 810, Seattle, WA 98101.




SEVENTH:A copy of the Agreement and Plan of Merger will be furnished by the
surviving corporation upon request, without cost, to any stockholder of the
constituent corporations.




IN WITNESS WHEREOF, the surviving corporation has caused this certificate to be
signed by an authorized officer as of April 10, 2018.




RAAI Lighting, Inc




By: /s/ Ronald P. Erickson




Name: Ronald P. Erickson




Title: Chief Executive Officer




--------------------------------------------------------------------------------